Citation Nr: 0203505	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  94-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
September 1969.  He died in October 1991.  The appellant is 
the veteran's widow.

This matter arose from a May 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Washington, D.C. VA RO had jurisdiction of 
the matter when the Board of Veterans' Appeals (Board) 
remanded it in November 1996 and April 1998 for additional 
development of the evidence.  

The Board in both instances referred matters for RO review in 
connection with possible claims of entitlement to accrued 
benefits under 38 U.S.C.A. § 5101(b)(1) (West 1991) and 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318(b) (West 1991) raised in the record.  
There is no indication that the RO has undertaken such a 
review.  Such matters need to be addressed by the RO.  Since 
such raised matters referred to the RO in November 1996 and 
April 1998 are not shown to be inextricably intertwined with 
the certified issue on appeal the Board is not precluded from 
rendering a decision at this time on the appealed issue. 

At a July 2000 Board hearing, the appellant withdrew her 
appeal on the previously certified issue of entitlement to 
certification of loan guaranty benefits under 38 C.F.R. 
§ 3.805.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Pneumonia is first shown years after separation from 
active service and the competent and probative evidence shows 
that pneumonia was not proximately due to, the result of, or 
aggravated by a service-connected disability.  

3.  A complex or controversial medical question has been 
presented in this case.

4.  The competent and probative evidence of record shows that 
a service-related disability did not constitute the principal 
or contributory cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred or aggravated during active 
service or secondary to service-connected schizophrenia or 
any other service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).  

2.  An opinion from an independent medical expert is 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901(d), 20.902 (2001).

3.  Service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The certificate of death shows the veteran died on October 
[redacted], 1991.  The immediate cause of death was respiratory 
failure due to, or as a consequence of, pneumonia.  At that 
time, the veteran was 59 years old and service-connected for 
schizophrenia evaluated as 10 percent disabling and bilateral 
hearing loss evaluated as noncompensable.  

The service medical records do not show a diagnosis of 
pneumonia or any other chronic respiratory disease during 
active service.  The veteran was seen in November 1961 for 
complaints of cough.  Examination disclosed scattered rhonchi 
in the chest.  Chest x-ray examination was negative.  The 
examiner provided the veteran medication.  

The veteran was seen in March 1962 for complaints of 
headache, chills and cough.  Examination was negative except 
for a few rhonchi in the left mid lung field.  Chest x-ray 
examination showed diffuse infiltrates in the left mid lung 
field.  The examiner provided the veteran medication.  On 
follow-up examination several days later, the veteran still 
complained of cough.  Examination again revealed scattered 
rhonchi throughout the chest.  The pharynx was red but 
without exudate.  The examiner provided the veteran 
additional medication.  

The veteran was seen in November 1966 for complaints of 
congestion, sore throat and cough.  The impression was mild 
bronchitis for which the veteran was provided medication.  On 
follow-up examination two days later, there was no 
improvement.  The impression was bronchitis and the examiner 
instructed the veteran to continue using the medication and 
to discontinue smoking.  

The veteran was seen in October 1967 for an upper respiratory 
infection.  Examination showed rhinorrhea, sore throat and 
tenderness over the left frontal sinus.  The impression was 
upper respiratory infection for which the veteran was 
provided medication.  Chest x-ray examination requested in 
August 1968 showed a normal chest.  

In March 1965 the veteran was admitted with a diagnosis of 
chronic paranoid reaction.  The examiner noted that the 
veteran had been consuming increased amounts of alcohol at 
least six months prior to admission.  The veteran dated the 
onset of his excessive drinking problem to a time in 1965 
when he and his wife started having marital difficulties.  
Since that time he noticed that he began to drink heavily.  
The veteran remained hospitalized until May 1965.  The final 
diagnosis was alcoholism with marked paranoid delusions.  The 
veteran was referred to the Medical Evaluation Board, who 
recommended his return to duty.  

The veteran was referred to the Medical Board in September 
1965 for evaluation.  The report includes a history of the 
prior admission.  The veteran underwent examination and was 
observed for paranoid schizophrenic reaction.  The final 
diagnosis was no psychiatric disease.  

In January 1969 the veteran was admitted in a panic.  
Physical examination did not reveal pneumonia or any other 
chronic respiratory disease.  A clinical evaluation of the 
lungs and chest x-ray examination in 1969 was normal.  The 
initial diagnosis was chronic paranoid schizophrenic 
reaction.  The veteran was transferred to another facility 
for treatment.  In March 1969 the final diagnosis was acute 
paranoid schizophrenic reaction partially recovered.  The 
veteran was referred to the Medical Board.  In June 1969 the 
Medical Board recommended separation from active service. 

In July 1969 the veteran was admitted to a VA hospital 
because of nervousness, restlessness and insomnia.  
Examination during that hospitalization showed that the heart 
and lungs were normal.  The final diagnosis was paranoid 
schizophrenia.  

The veteran separated from active duty in September 1969.

The veteran filed his initial application for service 
connection in October 1969.  

A December 1969 notification letter shows the veteran was 
granted service connection for a nervous condition and 
bilateral hearing loss.  The RO awarded a 100 percent 
disability rating, effective October 1, 1969.  

The veteran underwent a VA medical examination in January 
1970.  Examination of the cardiovascular system disclosed 
bradycardia but there were no murmurs.  Chest x-ray 
examination of the heart and lungs was within normal limits.  
Examination of the respiratory system showed good expansion, 
vesicular breath sounds, no rales, and normal percussion and 
resonance.  The diagnosis did not include pneumonia or any 
chronic respiratory disease.  

A July 1970 letter from a physician at Trenton State Hospital 
states that the veteran was suffering from paranoid 
schizophrenia and alcoholism.  

In May 1971 the veteran was admitted to the Marlboro 
Psychiatric Hospital with charges of driving while 
intoxicated.  The diagnosis was alcoholic psychosis and other 
alcohol hallucinosis.  

The evidence shows the veteran was hospitalized in August 
1971 after having been arrested in an intoxicated state for 
assault.  During hospitalization a chest x-ray examination 
was normal.  The diagnosis was chronic paranoid 
schizophrenia.  

The veteran was admitted to the Northampton State Hospital 
one day after his release from the VA hospital.  On admission 
physical examination was satisfactory.  There was no 
abnormality seen on chest x-ray examination.  The final 
diagnosis was habitual excessive drinking and schizophrenia.  

The evidence shows the veteran was hospitalized in January 
1974 for habitual excessive drinking and chronic paranoid 
schizophrenia.  During admission a chest x-ray examination 
showed that the heart and lungs were normal.  There 
was evidence of fractured ribs, which the examiner noted had 
occurred in a fight since the August 1971 admission.  The 
final diagnosis was alcohol addiction, passive-aggressive 
personality disorder and paranoid schizophrenia.  

A September 1974 notification letter to the appellant 
indicates that the veteran had previously been awarded 
service connection for schizophrenia and awarded a 30 percent 
disability evaluation.  

The veteran was hospitalized in July 1976 for bizarre 
behavior and confusion.  The veteran underwent a complete 
physical examination, which was essentially normal.  
Laboratory health profile tests were within normal limits.  
Electrocardiogram was normal.  Pulmonary function tests 
showed mild obstructive airway disease but chest x-ray 
examination showed the heart and lungs were normal.  The 
final diagnosis was chronic schizophrenia.

In a statement received on December 22, 1978, the veteran 
requested the RO to stop all VA payments.  In May 1979 the RO 
notified the veteran that his disability benefits were 
terminated.  

The veteran filed a claim for increased disability benefits 
in September 1980.  

The veteran was hospitalized in September 1980 with auditory 
hallucinations and bizarre behavior and with a history 
excessive alcohol use.  The diagnosis was paranoid 
schizophrenia and alcohol addiction.  

In December 1980 the RO reinstated the veteran's disability 
benefits.  The RO awarded a temporary total rating, effective 
September 30, 1980, and a 10 percent rating, effective 
November 1, 1980.  The RO confirmed and continued the 
noncompensable rating for bilateral hearing loss.  

The appellant filed her application for service connection 
for the cause of the veteran's death in December 1991.  She 
supplemented the application with various documents.  The 
death certificate was among them and it showed that the 
veteran's death at the Helene Fuld Medical Center was 
certified as due to respiratory failure as a consequence of 
pneumonia.  She also added her recollections of the veteran's 
life of recurring psychiatric hospitalizations and living 
homeless in shelters and on the street.

The veteran was hospitalized in November 1990.  He was 
admitted in an intoxicated state and his primary diagnosis on 
admission was alcohol dependence.  He was described as 
intoxicated and homeless, weak and unsteady on his feet.  His 
active problems included alcohol dependence, malnourishment 
and schizophrenia.  On physical examination the chest was 
poorly developed with decreased expansion, but the lungs were 
clear.  During hospitalization the veteran was treated for 
alcohol detoxification, malnourishment and vitamin deficiency 
anemia.  The final diagnosis was alcohol dependence, chronic 
paranoid schizophrenia, rule out organic brain syndrome 
especially secondary to alcohol, malnourishment, alcohol-
related hepatitis, alcohol-related bone marrow suppression 
and urinary tract infection.  The treating physician 
recommended that the veteran attend alcoholics anonymous and 
pursue a long-term treatment program.  

The record shows the veteran came to the Helene Fuld Medical 
Center Emergency Room in September 1991 with a two-day 
history of shortness of breath and weakness.  He had chest 
pain in the lower anterior lateral wall.  The veteran 
reported having a productive cough for a long period of time.  
Headaches, anorexia and weight loss was also noted.  The 
veteran reported smoking two packs of cigarettes per day over 
the prior 47 years and a daily use of alcohol.  Chest x-ray 
examination at the time of admission showed right lower lobe 
infiltration.  He was admitted and an evaluation implied 
pneumonia due to unknown pathogen.  Reportedly, he was an 
inpatient and left the hospital without ever talking to the 
doctor.  The discharge diagnosis for this one-day admission 
included rule out congestive heart failure and pneumonia, 
hypertension, anemia and hypernatremia.  

The report of his terminal admission to this Medical Center 
in October 1991 noted the prior admission for right lower 
lobe pneumonia and that he signed out against medical advice 
the day after being admitted.  He presented this time with a 
two-day history of vague complaints associated with weakness, 
nonproductive cough, dyspnea, fever and diarrhea.  Chest x-
ray examination at the time of admission revealed right upper 
lobe and right middle lobe infiltrates with emphysematous 
changes.  He responded initially to the treatment regime but 
on the third day he was transferred to intensive care after 
developing severe respiratory distress.  He was pronounced 
dead on the seventh day after four episodes of 
cardiorespiratory arrest.  The final diagnosis was right 
upper lobe and right middle lobe pneumonia, which the autopsy 
protocol later identified as lobar pneumonia, hypertension, 
anemia and a history of pneumonia.  The final autopsy 
diagnosis was lobar pneumonia, severe bilateral panacinar 
emphysema, bilateral pulmonary atelectasis, right pleural 
effusion, previous hospital admission followed by release 
against medical advice two days prior to present admission, 
bilateral arterial and arteriolar nephrosclerosis, chronic 
passive congestion of the liver and spleen and superficial 
erosive gastritis.  

At her personal hearing the appellant testified regarding the 
veteran's psychiatric problems during active service.  
Transcript, pp. 2-5 (Sept. 1992).  The appellant recalled how 
the veteran lived on the street for about two years before 
his death and she described how he spent his life in a park 
for more than 17 years.  Tr., pp. 6-12.  Her representative 
argued that the effect of his mental status on his physical 
health contributed to the pneumonia and the cause of the 
veteran's death.  Tr., pp. 1-2.

At a second personal hearing the appellant testified that the 
veteran lived under a park monument for more than 20 years 
and would not keep or wear boots, coats or shoes.  
Transcript, pp. 5-6 (Sept. 1996).  She recalled that he would 
sign himself out from medical treatment and return to the 
park monument.  Tr., p. 7.  She felt that he could not 
protect himself from life hazards and that he developed 
pneumonia from being on the street.  Tr., pp. 5-7, 10.  She 
recalled that a physician at the hospital where he died felt 
that his homelessness was a factor.  Tr., pp. 12-13.  

In October 1996 the Board remand the case in order to offer 
the appellant the opportunity to submit additional evidence.  
The RO was asked to have a medical opinion regarding the 
likelihood that service-connected disability was a principal 
or contributory cause of death, if such opinion was deemed 
necessary.  

The appellant wrote in January 1997, in response to a 
November 1996 VA letter, that the veteran's treating 
physician at the time of death had no knowledge of his 
service-connected mental disorder.  She said that the veteran 
was delivered there from a local homeless shelter and 
"treated as they saw him just a homeless very sick typical 
bag man off the street."  She also stated it was very unfair 
to ask the doctor for a statement about an existing condition 
that he had no prior knowledge of.  

The Board remanded the case in April 1998 for a medical 
opinion on the likelihood that the veteran's service-
connected schizophrenia was a principal or contributory cause 
of death, claimed to have been the result of privations of 
being homeless.  

By letter dated in December 1998 a VA physician on the 
psychiatry service responded to the Board's inquiry stating 
that individuals living in shelters were at risk of 
contracting pneumonia because of the close quarters.  
However, the physician advised that not all individuals who 
lived in shelters developed pneumonia even with an outbreak 
of the disease and that not all schizophrenics were homeless, 
nor do all homeless individuals have schizophrenia.  The 
physician stated that it was obvious there was some 
connection between schizophrenia, homelessness and pneumonia 
but that the relationship was not invariable or etiologically 
determined.  The physician opined that such a connection was 
hypothetical and not supported by scientific study and 
therefore that it was not just as likely as not that the 
veteran's service-connected disabilities, including paranoid 
schizophrenia, were a principal or contributory cause of the 
veteran's death.  

The appellant in May 1999 referred to material from the 
Diagnostic and Statistical Manual for Mental Disorders, Third 
Edition, Revised (1987) (DSM III-R) to support her claim.  
She contended that the contributory and proximate cause of 
the veteran's death was his service-connected mental 
condition.  

At the most recent personal hearing the representative raised 
a motion for an independent medical examination in this case.  
Transcript, pp. 3-4, 22 (July 2000).  The appellant described 
the veteran as neglecting and never "really tuned in to 
reality."  Tr., p. 5.  She recalled that he never took 
medication unless he was in a hospital and that he was taken 
to the hospital from a homeless shelter before he died.  Tr., 
pp. 6-12.  

In January 2002, the Board requested an independent medical 
opinion regarding the appellant's claim.  The Board requested 
the independent medical examiner to review the evidence in 
this case and to provide specific medical opinions concerning 
the dispositive issues in this case.  
The evidence includes a January 2002 independent medical 
examination report.  This is signed by E.A.D., M.D., 
Associate Professor of the Department of Infectious Diseases 
at the Medical University of South Carolina.  He noted that 
he had been requested to provide an expert medical opinion in 
this case on the questions contained in the independent 
medical examination request.  He certified that he reviewed 
the claims folder and the medical literature in developing 
answers to the questions posed by the Board.  Dr. E.A.D. 
noted that the veteran had numerous hospitalizations between 
1965 until his death in 1991.  He also listed the important 
clinical findings and the veteran's discharge diagnoses.  Dr. 
E.A.D. specifically reported the events that occurred during 
the veteran's last admission in October 1991 as well as the 
clinical findings obtained during the autopsy.  

Based on his review and the medical literature, Dr. E.A.D. 
stated that the medical literature does not establish 
schizophrenia as a risk factor for pneumonia while alcoholism 
and chronic lung disease are well-defined risk factors.  He 
opined that the connection proposed by the psychiatrist in 
1998 has some validity but the reason homeless persons 
develop pneumonia is because of alcohol abuse and chronic 
lung disease not schizophrenia.  Dr. E.A.D. stated that it 
appeared that the veteran was an alcoholic and because of his 
alcoholism he was malnourished and anemic.  He stated that 
the veteran was also a heavy smoker, which resulted in the 
severe lung disease found at autopsy.  He opined that the 
veteran developed pneumonia as a result of his alcohol and 
tobacco use and potentially succumbed to the infection 
because of his malnourished state and liver disease from 
alcoholism and diminished pulmonary function from his tobacco 
use.  Dr. E.A.D. concluded that the veteran's schizophrenia 
was not a principal cause of his death.  He concluded that 
debilitating effects due to service-connected disability did 
not make the veteran materially less capable of resisting the 
effects of his fatal disease process.  He concluded that 
service-connected disability did not have a material 
influence in accelerating death.  He concluded that service-
connected disability was not a contributory cause of death, 
i.e., there was no causal connection between such disability 
and his death.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for disability, which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  


In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the VA when, in 
the judgment of the Board, an additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  Such opinions will be secured from recognized 
medical schools, universities, clinics, or medical 
institutions with which arrangements for such opinions have 
been made by the Secretary of Veterans Affairs.  An 
appropriate official of the institution will select the 
individual expert or experts to give such an opinion.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2001).  
The request must be in writing.  It will be granted upon a 
showing of good cause such as the identification of a complex 
or controversial medical or legal issue involved in the 
appeal which warrants such an opinion.  38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.902 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
claimant.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  Following receipt of the appellant's application, 
the RO properly notified her of information and evidence 
necessary to substantiate her claim.  The appellant was given 
further notice of what was required to substantiate her claim 
in the initial rating decision, Statement of the Case, 
Supplemental Statements of the Case, and associated 
correspondence issued during the pendency of this appeal.  

That is, she was provided with notice of the laws and 
regulations pertaining to cause of death, as well as a 
rationale explaining why her claim was denied.  The decisions 
also provided reasonable notice of her appellate rights. 

In August 2001 the Board requested an independent medical 
expert opinion in this case pursuant to 38 U.S.C.A. § 7109; 
38 C.F.R. §§ 20.901(d), 20.902.  The Board notified the 
appellant and her representative that such an opinion had 
been requested.  

In February 2002, the Board notified the appellant's 
representative that the opinion had been received.  The Board 
provided the appellant's representative a copy of the opinion 
and notified the representative that there would be a period 
of 60 days within which to submit any additional argument or 
evidence.  38 C.F.R. § 20.903.  

Therefore, the duty to notify has been satisfied.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by her as well as authorized by 
her to be obtained.  

The evidence includes the veteran's service medical records 
and all available post-service VA and private medical 
records.  This includes VA hospitalization reports dated 
since 1971 and the October 1991 private hospitalization 
reports from the Helene Fuld Medical Center.  

The appellant has also submitted evidence in support of her 
claim.  The evidence also includes transcripts of the 
appellant's personal hearing testimony and statements of the 
appellant in support of her claim.  The evidence also 
includes a VA medical opinion on the issue of causation and 
an independent medical expert opinion on the issue of 
causation.  

The appellant testified that she recalled that a physician at 
the hospital where the veteran died felt that his 
homelessness was a factor.  Tr., pp. 12-13 (Sept. 1996).  The 
Board remanded the case in October 1996 to allow the 
appellant an opportunity to submit a statement from that 
physician.  The appellant responded in January 1997 that the 
evidence requested had already been submitted.  She stated it 
was unfair to ask the doctor for a statement.  
Therefore, the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Additionally, the substantially complete application for 
benefits indicates that there is no further assistance 
necessary since the evidence obtained shows the claim cannot 
be substantiated.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  A remand for additional 
development would serve no useful purpose and would only 
impose unnecessary burdens on VA and the appellant.  Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the May 1999 Supplemental 
Statement of the Case was issued to the appellant.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  Moreover, she has had 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
Service Connection

The evidence in this case establishes that the veteran passed 
away in October 1991.  
The death certificate shows that his immediate cause of death 
was respiratory failure.  The underlying cause of death was 
pneumonia.  

During his lifetime the veteran was service-connected for 
schizophrenia evaluated as 10 percent disabling and bilateral 
hearing loss evaluated as noncompensable.  

The dispositive question in this case is whether any of the 
above conditions leading to the veteran's death were incurred 
or aggravated during active service or whether they were 
secondary to a service-related disability.  Consequently, the 
determinative issue in this case is medical in nature and 
requires competent medical evidence.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (Court held that lay assertions of 
medical causation cannot constitute evidence to substantiate 
a claim); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration). 

The service medical records do not show a diagnosis of 
pneumonia or any other chronic respiratory disease during 
active service.  Although these records show periodic 
treatment for respiratory problems, they also show that these 
problems resolved with treatment.  

At the time the veteran was admitted in January 1969 for a 
panic attack, physical examination did not reveal pneumonia 
or any other chronic respiratory disease.  A clinical 
evaluation of the lungs and chest x-ray examination in 1969 
was normal.  At the time the veteran was admitted to a VA 
hospital in July 1969 because of nervousness, restlessness 
and insomnia, examination during that hospitalization showed 
that the heart and lungs were normal.  

The post-service VA medical evidence does not show a 
diagnosis of a chronic presumptive respiratory disease during 
the initial post-service year.  The VA medical examination 
report in January 1970 demonstrates that a physical 
examination of the respiratory system showed good expansion, 
vesicular breath sounds, no rales, and normal percussion and 
resonance.  Chest x-ray examination of the heart and lungs 
was within normal limits.  The diagnosis did not include 
pneumonia or any presumptive respiratory disease.  

Therefore, it is not shown that pneumonia was incurred 
directly during active service or that a chronic respiratory 
disease was presumptively present during active service.  The 
Board notes that the appellant does not contend that the 
veteran incurred pneumonia during active service, or that he 
incurred a chronic presumptive respiratory disease during 
active service or during the initial post-service year.  

The post-service medical evidence does not show a diagnosis 
of pneumonia or a chronic respiratory disease for many years 
following separation from active duty.  During VA 
hospitalization in August 1971 a chest x-ray examination was 
normal.  During admission to the Northampton State Hospital 
one day after release from the VA hospital, physical 
examination was satisfactory and there was no abnormality 
seen on chest x-ray examination.  During VA hospitalization 
in January 1974 a chest x-ray examination showed that the 
heart and lungs were normal.  During VA hospitalization in 
July 1976 a complete physical examination was essentially 
normal.  Laboratory health profile tests were within normal 
limits.  Pulmonary function tests showed mild obstructive 
airway disease but chest x-ray examination showed the heart 
and lungs were normal.  During VA hospitalization in November 
1990 physical examination showed the chest was poorly 
developed with decreased expansion, but the lungs were clear.  



The initial post-service medical evidence indicating a 
diagnosis of pneumonia is the September 1991 admission 
records from the Helene Fuld Medical Center.  Chest 
x-ray examination showed right lower lobe infiltration and an 
evaluation implied pneumonia due to unknown pathogen.  The 
discharge diagnosis for this one-day admission included rule 
out pneumonia.  

The initial post-service medical evidence showing a diagnosis 
of pneumonia is the report of the veteran's terminal 
admission to this Medical Center in October 1991.  The report 
noted the prior admission for right lower lobe pneumonia.  
Chest x-ray examination at the time of admission revealed 
right upper lobe and right middle lobe infiltrates with 
emphysematous changes.  The final diagnosis was right upper 
lobe and right middle lobe pneumonia, which the autopsy 
protocol later identified as lobar pneumonia.  

The initial diagnosis of pneumonia comes many years following 
the veteran's separation from active service and there is no 
competent medical evidence of record relating post-service 
development of pneumonia to any incident or event of active 
service.  

In this case, the only competent medical evidence of record 
addressing the issue is the January 2002 independent medical 
examination report completed by Dr. E.A.D.  Dr. E.A.D. stated 
that it appeared that the veteran was an alcoholic and 
because of his alcoholism he was malnourished and anemic.  He 
stated that the veteran was also a heavy smoker, which 
resulted in the severe lung disease found at autopsy.  He 
opined that the veteran developed pneumonia as a result of 
his alcohol and tobacco use.  




The appellant contends that, at the time of the veteran's 
death, he was rendered homeless by the mentally and socially 
incapacitating symptoms associated with his service-connected 
schizophrenia, and that the privations of being homeless led 
him to become stricken with pneumonia.  Tr., pp. 5-7, 10 
(Sept. 1996).  Specifically, she contends that his service-
connected psychosis contributed to his demise from 
respiratory failure due to, or as a consequence of, 
pneumonia.  Her representative argues that the effect of the 
veteran's mental status on his physical health contributed to 
the pneumonia and the cause of the veteran's death.  Tr., pp. 
1-2 (Sept. 1992).  

Therefore, the next question is whether the veteran developed 
pneumonia secondary to his service-connected schizophrenia, 
or whether his service-connected disability otherwise 
aggravated nonservice-connected pneumonia.  In essence, the 
ultimate question is whether service-connected disability 
caused the veteran's death or contributed substantially or 
materially to cause the veteran's death.  

Consequently, the determinative issue in this case involves 
medical causation or a medical diagnosis; therefore, 
competent medical evidence is required to substantiate the 
claim.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990)).  Although the 
appellant is competent to relate symptoms and behavior that 
is observable to a lay person, neither she nor her 
representative is competent to render a medical diagnosis or 
relate a medical disorder to a specific cause.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

At the personal hearing the representative raised a motion 
for an independent medical examination because of the complex 
or controversial nature of the medical causation issue in 
this case.  Tr., pp. 3-4, 22 (July 2000).


The VA physician who submitted the December 1998 medical 
opinion stated that it was obvious there was some connection 
between schizophrenia, homelessness and pneumonia but that 
the relationship was not invariable or etiologically 
determined.  This physician raised a hypothetical possibility 
that such a causal connection could exist despite the fact 
that such a hypothetical is not supported by scientific 
study.  

The appellant in May 1999 referred to material from the 
Diagnostic and Statistical Manual for Mental Disorders, Third 
Edition, Revised (1987) (DSM III-R) to support her claim that 
the contributory and proximate cause of the veteran's death 
was his service-connected mental condition.  The evidence 
referred to pertains to schizotypal personality disorder and 
not the veteran's service-connected disability, which was 
paranoid schizophrenia.  However, the relevant material in 
DSM III-R that pertains to paranoid schizophrenia includes 
marked impairment in personal hygiene and grooming.  

Given the hypothetical possibility raised in the December 
1998 VA medical opinion and the medical evidence referred to 
in the appellant's argument, a complex or controversial 
medical issue involved in this appeal had been raised.  This 
evidence established good cause to support the motion 
requiring VA to obtain an additional medical opinion by an 
expert.  

For these reasons, the Board finds that a complex or 
controversial medical question has been presented in this 
case.  The Board concludes that an opinion from an 
independent medical expert is warranted in this case.  38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 20.901(d), 20.902 
(2001).





In the present case, the probative evidence does not 
establish an etiologic relationship between pneumonia and 
service-connected schizophrenia or bilateral hearing loss.  
Neither the appellant nor her representative contend that 
service-connected bilateral hearing loss caused or 
contributed materially or substantially to cause death.  The 
record lacks competent medical evidence demonstrating that 
pneumonia was proximately due to or the result of a service-
connected disability.  The probative evidence also does not 
establish nor is it claimed that a service-connected 
disability had an aggravating effect on the pneumonia 
process.  

The most probative evidence of record on the issue whether 
pneumonia was secondary to or aggravated by the veteran's 
service-connected schizophrenia, or the issue whether 
service-connected schizophrenia caused or contributed 
materially or substantially to cause death, consists of the 
December 1998 VA medical opinion and the January 2002 
independent medical examiner's opinion.  Both physicians are 
specialists in their field of medicine and both physicians 
had the opportunity to review the evidence of record prior to 
rendering a medical opinion.  

Although the VA psychiatrist who rendered the December 1998 
opinion suggested that while there is obviously some 
connection between schizophrenia, homelessness and pneumonia, 
he clarified that such a relationship is not invariable or 
etiologically determined.  He opined that such a connection 
was hypothetical in nature and not supported by scientific 
study.  With respect to the veteran, the VA psychiatrist 
concluded that "it is not just as likely as not that the 
veteran's service-connected disabilities, including paranoid 
schizophrenia, were the principal or contributory cause of 
the veteran's death."  





The January 2002 independent medical examination was 
performed by an Associate Professor of the Department of 
Infectious Diseases at the Medical University of South 
Carolina.  This physician specifically certified that he 
reviewed the claims folder and the medical literature in 
developing his opinion.  This physician also provided a 
rationale for his opinion, which is specifically based on the 
evidence of record.  Based on his review and the medical 
literature, Dr. E.A.D. stated that the medical literature 
does not establish schizophrenia as a risk factor for 
pneumonia while alcoholism and chronic lung disease are well-
defined risk factors.  He opined that the connection proposed 
by the psychiatrist in 1998 has some validity but the reason 
homeless persons develop pneumonia is because of alcohol 
abuse and chronic lung disease not schizophrenia.  Dr. E.A.D. 
stated that it appeared that the veteran was an alcoholic and 
because of his alcoholism he was malnourished and anemic.  He 
stated that the veteran was also a heavy smoker, which 
resulted in the severe lung disease found at autopsy.  He 
opined that the veteran developed pneumonia as a result of 
his alcohol and tobacco use and potentially succumbed to the 
infection because of his malnourished state and liver disease 
from alcoholism and diminished pulmonary function from his 
tobacco use.  Dr. E.A.D. concluded that the veteran's 
schizophrenia was not a principal cause of his death.  He 
also concluded that debilitating effects due to service-
connected disability did not make the veteran materially less 
capable of resisting the effects of his fatal disease 
process.  He concluded that service-connected disability did 
not have a material influence in accelerating death.  
Finally, he concluded that the veteran's service-connected 
disability was not a contributory cause of death, i.e., there 
was no causal connection between such disability and his 
death.  





The independent medical examiner's opinion is clear, direct, 
and unambiguous and refers to treatment records in the claims 
folder.  Accordingly, it is determined that the veteran's 
pneumonia was not related to his service-connected 
schizophrenia.  The competent medical evidence fails to show 
that a disability related to service caused or contributed to 
the veteran's death in a substantial or material fashion.  
The appellant has not submitted any competent medical 
evidence suggestive of a contradicting or opposing viewpoint.

Rather, in statements and testimony, the appellant referred 
to material from the Diagnostic and Statistical Manual for 
Mental Disorders, Third Edition, Revised (1987) (DSM III-R) 
to support her claim that the veteran's service-connected 
psychosis contributed to his demise from respiratory failure 
due to, or as a consequence of, pneumonia.  The Board points 
out that there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, any material from the Diagnostic and Statistical 
Manual for Mental Disorders, Third Edition, Revised (1987) 
(DSM III-R) referred to by the appellant does not reference 
the veteran, and is not concerned with the facts of his 
particular medical history, and is otherwise too generic to 
constitute competent medical evidence to support the 
appellant's claim.  See Sacks v. West, 11 Vet. App. 314, 316-
317 (1998).  

The Board recognizes that in his medical opinion the 
independent medical specialist suggested an etiologic link 
between the veteran's alcoholism and pneumonia.  Service 
connection is not in effect for alcoholism nor was it listed 
on the certificate of death.  Moreover, neither the appellant 
nor her representative contends that the veteran's alcoholism 
is service-related.

However, the Board may not overlook the fact that the 
veteran's alcoholism was first noted in service.  In fact, 
the service medical records reveal treatment for alcoholism.  
The veteran related the onset of his excessive drinking in 
service to marital problems that started in service.  His 
alcoholism continued over the post-service years. 

The Board notes that 38 U.S.C.A. § 1110 states that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.301 
(2001).  

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct . . . unless such injury or disease was the result 
of a person's own willful misconduct or abuse of alcohol or 
drugs."  38 U.S.C.A. § 105 (West 1991).  

Thus, for purposes of all VA benefits requiring a service-
connected disability or death for their eligibility, 38 
U.S.C.A. § 105 precludes service connection of a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service or of a 
death resulting from such a disability.  VAOPGCPREC 11-96 
(Nov. 15, 1996); VAOPGCPREC 2-98 (Feb. 10, 1998).  

The United States Court of Appeals for the Federal Circuit 
Court recently held that 38 U.S.C.A. § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1377-81 (Fed. Cir. 2001).  However, no such claim is 
raised by the appellant nor is such claim raised directly or 
indirectly by the record.  

The only viable claim regarding alcoholism presented in this 
case is that the veteran's primary alcoholism developed in 
service.  However, as noted above, 
38 U.S.C.A. § 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  VAOPGCPREC 11-
96 (Nov. 15, 1996); VAOPGCPREC 2-98 (Feb. 10, 1998).  
Accordingly, as there is no legal basis to establish service 
connection for primary alcoholism, this matter need not be 
addressed further in this decision because the law and not 
the evidence is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Additionally, it appears that the independent medical 
specialist also suggested an etiologic link existed between 
the veteran's smoking and the onset of pneumonia.  The Board 
points out that service connection is not in effect for a 
tobacco-related disability.  Moreover, neither the appellant 
nor her representative claim that the veteran's pneumonia is 
a service-connected tobacco related disability.

However, for the sake ensuring a complete analysis of the 
appellant's claim the Board notes that on July 22, 1998, the 
President signed into law the "Internal Revenue Service 
Restructuring and Reform Act of 1998."  Pub. L. No. 105-206.  
This law created a new statutory provision, 38 U.S.C.A. 
§ 1103, which reads:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103.  This law applies to claims filed after 
June 9, 1998.  The law was amended to preclude service 
connection for tobacco-related disabilities.  

Prior to June 9, 1998 the VA General Counsel concluded that 
under certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

In the instant case, the appellant's claim for entitlement to 
service connection for the cause of the veteran's death was 
received in December 1991.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In considering the law as it existed prior to June 9, 1998, 
the Board notes that a review of the extensive service 
medical records is silent for any evidence showing that the 
veteran acquired a dependence on nicotine during service.  
Neither the appellant nor her representative contends 
otherwise.  Moreover, during his one day September 1991 
hospitalization at the Helene Fuld Medical Center the veteran 
reported smoking two packs of cigarettes per day over the 
prior 47 years.  At that time the veteran was 59 years old 
and it shows he began smoking cigarettes at approximately 12 
or 13 years of age, which is prior to his entrance into 
active service.  




For these reasons, the Board finds that pneumonia is first 
shown years after separation from active service and the 
competent and probative evidence shows that pneumonia was not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  The Board finds that the 
evidence is not evenly balanced in this case and concludes 
that pneumonia was not incurred or aggravated during active 
service or secondary to service-connected schizophrenia or 
any other service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).

The Board also finds that the competent and probative 
evidence of record shows that a service-related disability 
did not constitute the principal or contributory cause of the 
veteran's death.  The Board finds that the evidence is not 
evenly balanced in this case and concludes that a service-
connected disability did not cause the veteran's death or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

